      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CERTAIN UNDERWRITERS AT                         §
 LLOYD’S, LONDON                                 §
 SUBSCRIBING TO CERTIFICATE                      §
 NO. IRPI-GL-18-295,                             §
                                                 §
                 Plaintiffs,                     §     Civil Action No. 4:20-CV-00376
                                                 §
         v.                                      §
                                                 §
 SUPERIOR NATIONWIDE                             §
 LOGISTICS, LTD., LAZAVEON                       §
 COLLINS, and EBONY COLLINS,                     §
                                                 §
                 Defendants.


                    JOINT DISCOVERY/CASE MANAGEMENT PLAN
              UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE

TO THE HONORABLE JUDGE OF SAID COURT,

        COME NOW Plaintiffs Certain Underwriters at Lloyd’s London Subscribing to

Certificate No. IRPI-GL-18-295 (“Underwriters”) and Defendant Superior Nationwide Logistics,

Ltd. (“SNL”) (collectively, the “Parties”), and pursuant to the Court’s February 4, 2020 Order for

Conference and Disclosure of Interested Parties (Doc. 3), submit this Joint Discovery/Case

Management Plan under Rule 26(f) of the Federal Rules of Civil Procedure, and would

respectfully show the Court as follows:

1.      State where and when the conference among the parties required by Rule 26(f) of
        the Federal Rules of Civil Procedure was held, and identify the counsel who
        attended for each party, including name, address, bar number, phone and fax
        numbers, and email addresses.

        The conference among the parties was held telephonically on March 26, 2020. The
        counsel who attended were:



JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                      PAGE 1
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 2 of 8




        For Plaintiffs Underwriters
        Ashley F. Gilmore
        State Bar No. 50511704
        Southern District of Texas Bar No. 1111052
        ashley.gilmore@wilsonelser.com
        WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
        901 Main Street, Suite 4800
        Dallas, Texas 75202-3758
        Telephone: (214) 698-8000
        Fax: (214)698-1101

        For Defendant Superior
        Travis M. Brown
        State Bar No. 24046885
        Southern District of Texas Bar No. 1023852
        tbrown@cokinoslaw.com
        COKINOS | YOUNG
        800 Crestview Tower
        105 Decker Court
        Irving, Texas 75062
        Telephone: (817) 635-3600
        Fax: (817) 635-3633

        Plaintiffs Underwriters have not yet been able to complete service on Defendants
        Lazaveon Collins and Ebony Collins (the “Collinses”), but are actively continuing the
        service attempts. Accordingly, the Collinses have not yet appeared in this action and thus
        did not participate in the conference among the parties.

2.      List the cases related to this one that are pending in any state or federal court with
        the case number and court, and state how they are related.

        This case is a declaratory judgment action concerning potential insurance coverage for
        the underlying lawsuit styled Lazaveon Collins and Ebony Collins v. Superior
        Nationwide Logistics, Ltd., Cause No. 2019-62252, in the 164th District Court of Harris
        County, Texas (the “Underlying Lawsuit”).

3.      Briefly describe what this case is about.

        This case is an insurance coverage dispute. The Collinses sued Superior in the
        Underlying Lawsuit. SNL seeks defense and indemnity coverage for the Underlying
        Lawsuit under the Commercial General Liability Policy No. IRPI-GL-18-295 that
        Underwriters issued to SNL for the policy period from March 8, 2019 to March 8, 2020
        (the “Policy”). Underwriters are currently providing a defense to SNL for the Underlying
        Lawsuit, subject to their reservation of rights under the Policy. In this action,
        Underwriters seek a declaration that they do not have a duty to defend or indemnify SNL
        with respect to the Underlying Lawsuit. SNL has answered Underwriters’ Complaint and

JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                      PAGE 2
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 3 of 8




        filed a counterclaim seeking a declaration that Underwriters owe SNL a duty to defend
        the Underlying Lawsuit and that the issue of Underwriters’ duty to indemnify is not yet
        ripe for adjudication.

4.      Specify the allegation of federal jurisdiction.

        This is a declaratory judgment action pursuant to Federal Rule of Civil Procedure 57 and
        28 U.S.C. §§ 2201, 2202. This is a civil action over which this Court has original
        jurisdiction pursuant to 28 U.S.C. § 1332(a)(1), because there is complete diversity of
        citizenship between Plaintiffs and Defendants, and the amount in controversy exceeds the
        sum of $75,000, exclusive of interest and costs.

5.      Name the parties who disagree with the plaintiff’s jurisdictional allegations and
        state their reasons.

        None.

6.      List anticipated additional parties that should be included, when they can be added,
        and by whom they are wanted.

        The Parties do not anticipate adding any other parties at this time.

7.      List anticipated interventions.

        The Parties do not anticipate any interventions at this time.

8.      Describe class-action issues.

        This case does not present any class-action issues.

9.      State whether each party represents that it has made the initial disclosures required
        by Rule 26(a). If not, describe the arrangements that have been made to complete
        the disclosures.

        The Parties have agreed to exchange the Rule 26(a) initial disclosures by April 24, 2020.

10.     Describe the proposed agreed discovery plan, including:

        a.      Responses to all the matters raised in Rule 26(f).

                (A)    what changes should be made in the timing, form, or requirement for
                       disclosures under Rule 26(a), including a statement of when initial
                       disclosures were made or will be made;




JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                      PAGE 3
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 4 of 8




                   The Parties do not request any changes with respect to the Rule 26(a)
                   initial disclosures and have agreed to make the initial disclosures by April
                   24, 2020.

             (B)   the subjects on which discovery may be needed, when discovery
                   should be completed, and whether discovery should be conducted in
                   phases or be limited to or focused on particular issues;

                   The Parties anticipate that discovery may be needed regarding the
                   Collinses’ claims in the Underlying Lawsuit, the facts surrounding the
                   incident that allegedly caused Mr. Collins’ alleged injuries, and the
                   relationships among SNL, Mr. Collins, and Mr. Collins’ alleged employer,
                   MT Select. The Parties do not think that the discovery needs to be phased
                   or limited to or focused on particular issues. At this time, the Parties
                   anticipate that discovery should be completed by February 15, 2021.

             (C)   any issues about disclosure, discovery, or preservation of
                   electronically stored information, including the form or forms in
                   which it should be produced;

                   At this time, the Parties do not believe this case presents any unique issues
                   with respect to electronically stored information.

             (D)   any issues about claims of privilege or of protection as trial-
                   preparation materials, including—if the parties agree on a procedure
                   to assert these claims after production—whether to ask the court to
                   include their agreement in an order under Federal Rule of Evidence
                   502;

                   At this time, the Parties do not think that this case presents any unique
                   issues with respect to claims of privilege or requires entry of an order
                   under Federal Rule of Evidence 502. The Parties will reassess this issue
                   as discovery progresses.

             (E)   what changes should be made in the limitations on discovery imposed
                   under these rules or by local rule, and what other limitations should
                   be imposed; and

                   The Parties do not think that any changes are necessary at this time.

             (F)   any other orders that the court should issue under Rule 26(c) or under
                   Rule 16(b) and (c).

                   The Parties do not request issuance of any orders at this time.



JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                    PAGE 4
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 5 of 8




        b.   When and to whom the plaintiff anticipates it may send interrogatories.

             Underwriters anticipate that they may send interrogatories to SNL and the
             Collinses and that such interrogatories can be served by May 15, 2020.

        c.   When and to whom the defendant anticipates it may send interrogatories.

             SNL anticipates that it may send interrogatories to Underwriters and the Collinses
             and that such interrogatories can be served by May 15, 2020.

        d.   Of whom and by when the plaintiff anticipates taking oral depositions.

             Underwriters do not anticipate taking any oral depositions at this point, but
             reserve the right to reassess the need for oral depositions as discovery progresses.

        e.   Of whom and by when the defendant anticipates taking oral depositions.

             SNL does not anticipate taking any oral depositions at this point, but reserves the
             right to reassess the need for oral depositions as discovery progresses.

        f.   (i)    Specify the date experts for plaintiff (or the party with the burden of
                    proof on an issue) will be designated and their reports provided to
                    the opposing party.

                    October 1, 2020.

             (ii)   Specify the date experts for defendant will be designated and their
                    reports provided to opposing party.

                    November 2, 2020.

        g.   List expert depositions the plaintiff (or the party with the burden of proof on
             an issue) anticipates taking and their anticipated complete date. See Rule
             26(a)(2)(B) (expert report).

             Underwriters anticipate taking the depositions of any experts designated by
             another Party and that such depositions will be completed by January 29, 2021.

        h.   List expert depositions the defendants (or opposing party) anticipates taking
             and their anticipated completion date. See Rule 26(a)(2)(B) (expert report).

             Superior anticipates taking the depositions of any experts designated by another
             Party and that such depositions will be completed by January 29, 2021.




JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                     PAGE 5
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 6 of 8




11.     If the parties are not agreed on a part of the discovery plan, describe the separate
        views and proposals of each party.

        The Parties are in agreement on the proposed discovery plan.

12.     Specify the discovery beyond initial disclosures that has been undertaken to date.

        None to date.

13.     State the date the planned discovery can reasonably be completed.

        February 15, 2021.

14.     Describe the possibilities for a prompt settlement or resolution of the case that were
        discussed in your Rule 26(f) meeting.

        The Parties discussed potential resolution options, but do not think a settlement is
        possible at this point given that this case presents questions of law.

15.     Describe what each party has done or agreed to do to bring about a prompt
        resolution.

        The Parties discussed promptly filing cross-motions for summary judgment once
        necessary discovery is completed. SNL filed a 12(b)(6) and 12(b)(1) Motion to Dismiss
        contemporaneously with its answer and counterclaim.

16.     From the attorneys’ discussion with their client(s), state the alternative dispute
        resolution techniques that are reasonably suitable.

        The attorneys have discussed alternative dispute resolution options with their respective
        clients. Because this case presents questions of law, the Parties think that formal
        alternative dispute resolution would not be productive at this point. However, the Parties
        are conferring through counsel regarding their respective factual and legal positions and
        whether an agreement can be reached on certain issues. The Parties further agree that as
        this litigation progresses, they will reassess whether a mediation is appropriate.

17.     Magistrate judges may now hear jury and non-jury trials. Indicate the parties’ joint
        position on a trial before a magistrate judge.

        The Parties do not consent to trial before a magistrate judge.

18.     State whether a jury demand has been made and if it was made on time.

        No jury demand has been made.



JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                      PAGE 6
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 7 of 8




19.     Specify the number of hours it will take to present the evidence in this case.

        At this time, the Parties anticipate that this case likely can be resolved through motions
        for summary judgment. If a trial becomes necessary, the Parties anticipate it will take 16-
        24 hours to present the evidence.

20.     List pending motions that could be ruled on at the initial pretrial and scheduling
        conference.

        None.

21.     List other pending motions.

        SNL’s Motion to Dismiss under Rules 12(b)(1) and 12(b)(6), filed on March 30, 2020.

22.     Indicate other matters peculiar to this case, including discovery, that deserve the
        special attention of the court at the conference.

        None.

23.     Certify that all parties have filed Disclosure of Interested Persons as directed in the
        Order for Conference and Disclosure of Interested Persons, listing the date of filing
        for the original and any amendments.

        Underwriters filed their Certificate of Interested Parties (Doc. 2) on February 3, 2020.

        SNL has not yet filed its Certificate of Interested Parties, but will do so.

24.     List the names, bar numbers, addresses, email addresses, and telephone numbers of
        all counsel.

        By: /s/ Ashley F. Gilmore
        Ashley F. Gilmore, Attorney-in-charge
        State Bar No. 50511704
        Southern District Bar No. 1111052
        ashley.gilmore@wilsonelser.com
        WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP
        901 Main Street, Suite 4800
        Dallas, Texas 75202-3758
        Telephone: (214) 698-8000
        Fax: (214) 698-1101
        Attorney for Plaintiffs




JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                                        PAGE 7
4706061v.1
      Case 4:20-cv-00376 Document 10 Filed on 03/31/20 in TXSD Page 8 of 8




        By: /s/ Travis M. Brown
        Patrick J. Wielinski, Attorney-in-charge
        State Bar No. 21432450
        Southern District of Texas Bar No. 10037
        Travis M. Brown
        State Bar No. 24046885
        Southern District of Texas Bar No. 1023852
        Amy Rauch
        State Bar No. 24091233
        Southern District of Texas Bar No. 2951255
        COKINOS | YOUNG
        800 Crestview Tower
        105 Decker Court
        Irving, Texas 75062
        Telephone: (817) 635-3600
        Fax: (817) 635-3633
        Email: pwielinski@cokinoslaw.com, tbrown@cokinoslaw.com, arauch@cokinoslaw.com
        Attorneys for Defendant Superior Nationwide Logistics, Ltd.




JOINT DISCOVERY/CASE MANAGEMENT PLAN
UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                           PAGE 8
4706061v.1
